DETAILED ACTION
	This office action is in response to the communication filed on December 20, 2021. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record and in response to the terminal disclaimer filed on 12/20/21, claims 1-20 are allowed.
The prior art of record Urkude (US Pub 2011/0107025) discloses identifying a snapshot difference between first and second snapshots and modifying the second snapshot using the snapshot different to create a reconciled snapshot consistent with the first snapshot.
The prior art of record Karamanolis (US Pub 2009/0254582) discloses tracking pending write operations not yet committed within an in-flight log and identifying a data difference due to pending write operations not yet committed using in-flight log and dirty region log indicative of dirty regions of a first storage not yet replicated to a second storage.

The prior art of record Bottomley (US Pat 7,328,319) discloses using dirty bitmap log during data replication which represents via a single bit whether a cluster is clean or dirty.
The prior art of record Muth (US Pat 7,617,259) discloses saving dirty file information in a log for data volume mirroring.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1, 8, and 15 such as “tracking, within an in-flight log, pending write operations not yet committed to both a first and a second storage, wherein an entry is created for a pending write operation in response to receiving the pending write operation from a client device, and is removed in response to the pending write operation being committed to both the first and second storage”  and “maintaining a sync log, persisted to persistent storage, comprising a first bitmap corresponding to the in-flight log and a second bitmap corresponding to a dirty region log indicative of dirty regions of the first storage not yet replicated to the second storage” in combination with “evaluating the first bitmap and the second bitmap to identify a snapshot difference between a first snapshot and a second snapshot based upon entries within the first bitmap corresponding to the in-flight log indicative of data differences due to the pending write operations not yet committed to both the first and second storage when the first and second snapshots were created, and based upon entries within the second bitmap corresponding to the dirty region log indicative of the 
The dependent claims 2-7, 9-14, and 16-20 being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
January 1, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164